DETAILED ACTION
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected for 112 indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regelsberger et al. (2015/0328907).

Regarding claim 3, Regelsberger teaches a system including a (fig. 8, item 355) printing module and an ink supply module (fig. 8, item 365), the ink supply module 
wherein the printing module includes:
a first imaging device (fig. 6, head chip 225a on linehead 240a) connected to a first ink supply device (see figs. 1-6, note that an ink supply device is necessarily connected to head chip 225a on linehead 240a); and
	a second imaging device (fig. 6, head chip 225a on linehead 240b) including a first ink supply line (see fig. 6, note that head chip 225a on linehead 240b necessarily has a first supply line connected to its nozzles 224) and provided without an ink supply device (see figs. 1-6, note that head chip 225a on linehead 240b is a discrete component that is not necessarily “provided with” any components other than its own components. That is, “provided with” can mean any number of things, and here, because the head chips are themselves detachable from the larger line heads 240, the head chips are being interpreted to not be “provided with” any other components)
wherein the in supply module includes:
a second media transport mechanism (fig. 8, items 131 in module 365); 
a slot (fig. 8, slot where dryer 140 is located) for accommodating 
a second ink supply device (fig. 8, note that linehead 220c has an ink supply device that supplies ink to its head chips 225); and 
a first ink outlet port operatively connected to the second ink supply device via a second ink supply line (see figs. 6-8, note that there is necessarily an outlet port from the second supply device and a second supply line connecting the outlet port to the head chip 225), and
wherein the ink supply module is independent from the printing module 
 	Regarding claim 4, Regelsberger teaches the system of claim 3, further the drying/fixation apparatus in the slot of the ink supply module (see fig 8).

Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive. Applicant points to figures 2 and 3 of the present application to highlight differences between the claimed invention and the prior art. While those differences are apparent from the figures, they are not reflected in claim 3. Claims 9 and 11 have been indicated as objected to as being allowable if amended to include the limitations of claim 3. Examiner maintains that claim 9 truly reflects the inventive aspect show in figures 2 and 3 of the present application, not claim 3, as argued. 
Applicant further argues that, because Regelsberger’s item 365 corresponds to a printing module, it has been improperly applied in the rejection to teach the claimed ink supply module. Examiner disagrees. Regelsberger shows two modules 355, 365 that each both print and supply ink for printing. Thus, each of the modules could reasonably be called a print module or an ink supply module. Nowhere does claim 3 define “printing module” or “ink supply module” in any way so as to preclude either of Regelsberger’s modules from reading on the claimed printing module or the claimed ink supply module. Thus, Examiner maintains that Regelsberger teaches both of the claimed printing module and the claimed ink supply module. 
The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853